889 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
MESSERSCHMITT-BOLKOW-BLOHM GMBH, Plaintiff-Appellee,v.HUGHES AIRCRAFT COMPANY;  and Walter G. Finch, Edith L.McLean, Mark McLean and California First Bank, Trusteesunder Deed of Trust from William B. McLean and Edith L.McLean, dated 3/9/76, Defendants,Walter G. Finch, Defendant-Appellant.

No. 89-1629.
United States Court of Appeals, Federal Circuit.
Sept. 6, 1989.
ON MOTION
Before ARCHER, Circuit Judge.

ORDER

1
Messerschmitt-Bolkow-Blohm GMBH moves to dismiss the appeal of Walter G. Finch for lack of jurisdiction.  Finch's appeal is from an order of a magistrate imposing sanctions against Finch regarding discovery matters.  Hughes Aircraft does not oppose the motion to dismiss.  Finch has not filed a response.


2
Accordingly, this being an unopposed motion,

IT IS ORDERED THAT:

3
The motion to dismiss is granted.